Citation Nr: 1810904	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  13-33 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for sinusitis, to include as secondary to service-connected sleep apnea.  


REPRESENTATION

Veteran represented by:	Robert N. Nye III, Attorney


ATTORNEY FOR THE BOARD

Journet Shaw, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1976 to December 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

A review of the claims file shows that the Veteran's November 2013 VA Form 9 for the issue on appeal was received 61 days after his September 2013 statement of the case; therefore, his substantive appeal was not timely filed.  However, the issue on appeal was certified to the Board.  Inasmuch as the RO took actions to indicate that the issue reflected on the title page was on appeal, the requirement that a timely substantive appeal is deemed waived.  Percy v. Shinseki, 23 Vet. App. 37 (2009).

In a July 2015 correspondence, the Veteran withdrew his request for a Board hearing.  

In August 2015, the Board remanded the issue on appeal for additional development.  As discussed below, there has not been substantial compliance with the August 2015 remand instructions, so the matter must be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

In its August 2015 remand, the Board instructed the VA examiner to provide an opinion concerning the Veteran's direct service connection theory of entitlement presented by the Veteran's report at his September 2013 VA examination of onset of sinus complaints during service.  In a January 2017 VA opinion, the VA examiner noted that the Veteran's sinusitis was less likely than not incurred in or caused by his service; however, no underlying rationale was provided for that opinion.  Moreover, there was no discussion at all of the Veteran's in-service sinus complaints.  

Additionally, in its August 2015 remand, the Board noted that the September 2013 VA examiner's opinion concluded that the Veteran's sinusitis was less likely than not proximately due to or the result of his service-connected sleep apnea; but, no opinion addressing aggravation was provided, which is required for a proper adjudication of a secondary service connection claim.  Furthermore, the Board found that the underlying rationale for the causation opinion was inadequate.  In particular, the Board explained that the sole rationale provided by the VA examiner was that "there are no large numbered, clinically evidence based studies with designated endpoints and broadly accepted medical acknowledgment that Sleep apnea caused Allergic Rhinitis or Sinusitis."  The Board determined that the opinion did not explain why the two would not be related.  On remand, the Board instructed the VA examiner to provide another VA opinion addressing both causation and aggravation.  

However, the January 2017 VA examiner opined that the Veteran's sinusitis was less likely than not aggravated by his sleep apnea.  That determination was based on a finding that the Veteran did not currently have sinusitis, the nature of the Veteran's sleep apnea surgery, and the medical expertise of the examiner as well as the lack of any consensus in the field of otolaryngology of any association between sleep apnea and sinusitis.  The Board finds that this opinion is also inadequate, because it relied, in part, on the finding that during his current examination, the Veteran did not have sinusitis, but ignored the prior diagnoses for sinusitis made during the appeal period, including, most recently, at his September 2013 VA examination.  Again, it appears the VA examiner did not adequately explain why the Veteran's sleep apnea and sinusitis would not be related.  Moreover, no specific causation opinion was provided, as instructed.  

For the reasons discussed above, the Board finds that the January 2017 VA opinion is both inadequate and did not substantially comply with the August 2015 remand instructions.  Accordingly, another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the Veteran's outstanding treatment records for his sinusitis that are not currently of record.  

2.  After the above is completed, to the extent possible, obtain a supplemental VA opinion from the January 2017 VA examiner, or, if not available, another appropriately qualified examiner.  Provide the claims file, including a copy of this REMAND, to the examiner for review.  

After reviewing the claims file, the examiner should respond to the following:

a.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's  sinusitis had its onset during active duty service, or was otherwise etiologically related to service, to include the Veteran's reported complaints of sinus symptoms during service?  

b.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's  sinusitis was caused or, alternatively, aggravated (increased beyond the natural progression of the disability) by his service-connected sleep apnea?

The examiner should be mindful of the fact that if the Veteran's diagnosis of sinusitis is currently asymptomatic it is not dispositive to the question of its relationship to service or to service-connected sleep apnea, as long as such diagnosis has been appropriate at any time during the appeal period.

A complete rationale with discussion of medical literature for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  

3.  After ensuring compliance with the above, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

